    Case: 1:19-cv-00952-TSB-KLL Doc #: 39 Filed: 08/28/20 Page: 1 of 3 PAGEID #: 257




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

ROBERT REYNOLD,                                 :   Case No. 1:19-cv-952
                                                :
         Plaintiff,                             :   Judge Timothy S. Black
                                                :   Magistrate Judge Karen L. Litkovitz
vs.                                             :
                                                :
C.O. Hutchinson, et al.,                        :
                                                :
         Defendants.                            :


                          DECISION AND ENTRY
             ADOPTING THE REPORTS AND RECOMMENDATIONS
           OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 17, 21)

         This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on February 18, 2020, submitted

a Report and Recommendation (the “First R&R”). (Doc. 5). Plaintiff Robert Reynolds

did not file any objections to the First R&R. On March 20, 2020 the Magistrate Judge

submitted a second Report and Recommendation (the “Second R&R”). (Doc. 9). Again,

Plaintiff filed no objections.

         Subsequently, Plaintiff filed an amended complaint. (Doc. 19). 1 On May 11,

2020, the Magistrate Judge submitted a third Report and Recommendation (the “Third

R&R”). (Doc. 20). Plaintiff filed no objections to the Third R&R. On May 19, 2020,



1
 The amended complaint (Doc. 19) in this action supersedes the original complaint for all
purposes. See In re Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir. 2013).
    Case: 1:19-cv-00952-TSB-KLL Doc #: 39 Filed: 08/28/20 Page: 2 of 3 PAGEID #: 258




the Magistrate Judge submitted a fourth Report and Recommendation (the “Fourth

R&R”). (Doc. 24). Plaintiff filed timely objections to the Magistrate Judge’s Fourth

R&R on May 28, 2020. (Doc. 25).

         Here, Plaintiff’s objections do not identify any errors in the Reports and

Recommendations. Instead, Plaintiff seems to disagree with the Magistrate Judge’s

finding in the Third R&R that claims against HCA Goodman should be dismissed, and

the Fourth R&R’s recommendation that Plaintiff’s third motion to amend his complaint

be denied. 2

         In Plaintiff’s third motion to amend his complaint, he attempts to hold HCA

Goodman liable for her supervisory position over Defendant Rayburn. (Doc. 23). In the

Third R&R, the Magistrate Judge recommended dismissing all claims against Goodman

because Plaintiff failed to make any factual allegations against Goodman. Moreover, the

Magistrate Judge correctly found that § 1983 liability for supervisors must be based on

more than the right to control employees, and that § 1983 liability is premised on active

unconstitutional behavior, not just failure to act. (Doc. 20 at 3–4). In the Fourth R&R,

the Magistrate Judge reiterated that Plaintiff’s claims against Goodman failed and

therefore recommended denying Plaintiff’s third motion to amend complaint. (Doc. 24).




2
  It appears that Plaintiff also objects to Magistrate Judge’s recommendation that claims against
Warden Ron Erdos and Major Garry Galloway be dismissed. (See Doc. 9 at 2). The Court finds
that the Magistrate Judge properly found that the “mere fact that [Warden Erdos and Major
Galloway] hold supervisory positions at SOCF is not enough to impose liability under section
1983.” (Id.). Accordingly, the Second R&R correctly recommended dismissing Plaintiff’s
claims against Warden Erdos and Major Galloway.
                                                2
 Case: 1:19-cv-00952-TSB-KLL Doc #: 39 Filed: 08/28/20 Page: 3 of 3 PAGEID #: 259




The Court agrees with the Magistrate Judge’s reasoning in dismissing all claims against

Goodman and denying Plaintiff’s third motion to amend the complaint.

       Over the four Reports and Recommendations, the Magistrate Judge has thoroughly

reviewed and analyzed Plaintiff’s claims. The Magistrate Judge has properly concluded

that all of Plaintiff’s claims should be dismissed with the exception of Plaintiff’s claims

against Defendants Hutchinson, Evans, Osbourne, and Rayburn.

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court

determines that Plaintiff’s objections (Doc. 25) should be and are hereby OVERRULED,

and further determines that such Reports and Recommendations (Docs. 5, 9, 20, 24)

should be and are hereby ADOPTED in their entirety.

       Accordingly, for the reasons stated above:

       1)     Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), Plaintiff’s
              amended complaint (Doc. 19) is DISMISSED with prejudice, with the
              exception of Plaintiff’s claims against Defendants Hutchinson, Evans,
              Osbourne, and Rayburn.

       2)     Plaintiff’s third motion to amend (Doc. 23) is DENIED.

       IT IS SO ORDERED.

Date: 8/28/2020                                              /s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              3
